         Case 1:21-cr-00349-TJK Document 20-1 Filed 09/15/21 Page 1 of 5




                                                       U.S. Department of Justice

                                                       Channing D. Phillips
                                                       Acting United States Attorney

                                                       District of Columbia


                                                       Judiciary Center
                                                       555 Fourth St., N.W.
                                                       Washington, D.C. 20530


                                                     June 21, 2021

By e-mail
Cara Halverson
Federal Public Defender
625 Indiana Ave NW # 550
Washington, DC 20004

       Re:      U.S. v. Register, 21-CR-349

Dear Counsel:

        I have uploaded to your account in USAFx the following discovery: all of the files listed
on the attached index (Exhibit A). All files uploaded to USAFx will automatically be deleted
after 60 days per the automatic retention policy in place. Please download the files before
then. This material is subject to the terms of the Protective Order issued in this case.

        Note that all these files and their related physical attachments are currently being
formally processed for discovery by the discovery team assigned to the Capitol Riots cases. As
such, the same files will be re-produced with bates-stamps at a later date. Nevertheless, we
wanted to provide you what we can now as we wait for this processing to be finalized.

        You will notice that some of the files being produced refer to physical attachments that
were burned to a disk. If the physical attachments were too large to send via USAFx, they will
instead be provided with the formal discovery round after being processed. This includes the full
copy of your client’s cellphone.

         The following materials are designated as SENSITIVE under the protective order
in this case:

       0176-JK-3388634_0000001_Redacted.pdf
       0176-JK-3388634_0000003.pdf
       0176-JK-3388634_0000003_1A0000002_0000001_Redacted.pdf
       0176-JK-3388634_0000024_Redacted.pdf
       0176-JK-3388634_0000024_1A0000024_0000001_Redacted.pdf
         Case 1:21-cr-00349-TJK Document 20-1 Filed 09/15/21 Page 2 of 5




       0176-JK-3388634_0000026_Redacted.pdf

        The following materials are designated as HIGHLY SENSITIVE under the
protective order in this case:

       0176-JK-3388634_0000002_Redacted.pdf
       0176-JK-3388634_0000002_1A0000001_0000001_Redacted.pdf
       0176-JK-3388634_0000010.pdf
       0176-JK-3388634_0000010_1A0000009_0000001_Redacted.pdf
       0176-JK-3388634_0000010_1A0000009_0000002.PNG
       0176-JK-3388634_0000010_1A0000009_0000003_Redacted.pdf
       0176-JK-3388634_0000010_1A0000009_0000004.gif
       0176-JK-3388634_0000015.pdf
       The folder entitled: 0176-JK-3388634_0000015_1A0000013_0000001_PHYSICAL
       0176-JK-3388634_0000016_1A0000014_0000001_Redacted.pdf
       0176-JK-3388634_0000017.pdf
       The folder entitled: 0176-JK-3388634_0000017_1A0000015_0000002_PHYSICAL
       0176-JK-3388634_0000025_Redacted.pdf
       0176-JK-3388634_0000029.pdf
       The folder entitled: 0176-JK-3388634_0000029_1A0000026_0000001.asf
       0176-JK-3388634_0000029_1A0000026_0000002_Redacted.pdf
       0176-JK-3388634-INTELPRODS_0000001_Import_Redacted.pdf

        Due to the extraordinary nature of the January 6, 2021 Capitol Attack, the government
anticipates that a large volume of materials may contain information relevant to this prosecution.
These materials may include, but are not limited to, surveillance video, statements of similarly
situated defendants, forensic searches of electronic devices and social media accounts of
similarly situated defendants, and citizen tips. The government is working to develop a system
that will facilitate access to these materials. In the meantime, please let me know if there are any
categories of information that you believe are particularly relevant to your client.

       The discovery is unencrypted. Please contact me if you have any issues accessing the
information, and to confer regarding pretrial discovery as provided in Fed. R. Crim. P. 16.1.

         I recognize the government’s discovery obligations under Brady v. Maryland, 373 U.S.
83 (1963), its progeny, and Rule 16. I will provide timely disclosure if any such material comes
to light. Consistent with Giglio, Ruiz, and 18 U.S.C. § 3500, I will provide information about
government witnesses prior to trial and in compliance with the court’s trial management order.

        I request reciprocal discovery to the fullest extent provided by Rule 16 of the Federal
Rules of Criminal Procedure, including results or reports of any physical or mental examinations,
or scientific tests or experiments, and any expert witness summaries. I also request that
defendant(s) disclose prior statements of any witnesses defendant(s) intends to call to testify at
any hearing or trial. See Fed. R. Crim. P. 26.2; United States v. Nobles, 422 U.S. 255 (1975). I

                                                 2
         Case 1:21-cr-00349-TJK Document 20-1 Filed 09/15/21 Page 3 of 5




request that such material be provided on the same basis upon which the government will
provide defendant(s) with materials relating to government witnesses.

        Additionally, pursuant to Federal Rules of Criminal Procedure 12.1, 12.2, and 12.3, I
request that defendant(s) provide the government with the appropriate written notice if
defendant(s) plans to use one of the defenses referenced in those rules. Please provide any notice
within the time period required by the Rules or allowed by the Court for the filing of any pretrial
motions.

        I will forward additional discovery as it becomes available. If you have any questions,
please feel free to contact me.

                                                     Sincerely,



                                                     William Dreher
                                                     Assistant United States Attorney
Enclosure(s)




                                                3
        Case 1:21-cr-00349-TJK Document 20-1 Filed 09/15/21 Page 4 of 5




Exhibit A:

      0176-JK-3388634_0000002_Redacted.pdf
      0176-JK-3388634_0000002_1A0000001_0000001_Redacted.pdf
      0176-JK-3388634_0000010.pdf
      0176-JK-3388634_0000010_1A0000009_0000001_Redacted.pdf
      0176-JK-3388634_0000010_1A0000009_0000002.PNG
      0176-JK-3388634_0000010_1A0000009_0000003_Redacted.pdf
      0176-JK-3388634_0000010_1A0000009_0000004.gif
      0176-JK-3388634_0000015.pdf
      The folder entitled: 0176-JK-3388634_0000015_1A0000013_0000001_PHYSICAL
      0176-JK-3388634_0000016_1A0000014_0000001_Redacted.pdf
      0176-JK-3388634_0000017.pdf
      The folder entitled: 0176-JK-3388634_0000017_1A0000015_0000002_PHYSICAL
      0176-JK-3388634_0000025_Redacted.pdf
      0176-JK-3388634_0000029.pdf
      The folder entitled: 0176-JK-3388634_0000029_1A0000026_0000001.asf
      0176-JK-3388634_0000029_1A0000026_0000002_Redacted.pdf
      0176-JK-3388634-INTELPRODS_0000001_Import_Redacted.pdf
      0176-JK-3388634_0000001_Redacted.pdf
      0176-JK-3388634_0000003.pdf
      0176-JK-3388634_0000003_1A0000002_0000001_Redacted.pdf
      0176-JK-3388634_0000024_Redacted.pdf
      0176-JK-3388634_0000024_1A0000024_0000001_Redacted.pdf
      0176-JK-3388634_0000026_Redacted.pdf
      0176-JK-3388634_0000002_1A0000001_0000002.csv
      0176-JK-3388634_0000005.pdf
      0176-JK-3388634_0000005_1A0000003_0000001.jpg
      0176-JK-3388634_0000005_1A0000003_0000002.jpg
      0176-JK-3388634_0000005_1A0000003_0000003.jpg
      0176-JK-3388634_0000005_1A0000003_0000004.jpg
      0176-JK-3388634_0000005_1A0000003_0000005.jpg
      0176-JK-3388634_0000005_1A0000003_0000006.jpg
      0176-JK-3388634_0000005_1A0000004_0000001.pdf
      0176-JK-3388634_0000006.pdf
      0176-JK-3388634_0000006_1A0000005_0000001_Redacted.pdf
      0176-JK-3388634_0000007.pdf
      0176-JK-3388634_0000007_1A0000006_0000001_Redacted.pdf
      0176-JK-3388634_0000008.pdf
      0176-JK-3388634_0000012_Redacted.pdf
      0176-JK-3388634_0000012_1A0000010_0000001_Redacted.pdf
      0176-JK-3388634_0000013_Redacted.pdf
      0176-JK-3388634_0000013_1A0000011_0000001_Redacted.pdf
      0176-JK-3388634_0000016.pdf

                                        4
 Case 1:21-cr-00349-TJK Document 20-1 Filed 09/15/21 Page 5 of 5




0176-JK-3388634_0000018.pdf
0176-JK-3388634_0000019.pdf
0176-JK-3388634_0000020.pdf
0176-JK-3388634_0000020_1A0000016_0000001.pdf
0176-JK-3388634_0000021.pdf
0176-JK-3388634_0000021_1A0000017_0000001.pdf
0176-JK-3388634_0000021_1A0000018_0000001.pdf
0176-JK-3388634_0000021_1A0000019_0000001.pdf
0176-JK-3388634_0000021_1A0000020_0000001.pdf
0176-JK-3388634_0000021_1A0000021_0000001.pdf
0176-JK-3388634_0000022.pdf
0176-JK-3388634_0000022_1A0000022_0000001.PNG
The folder entitled: 0176-JK-3388634_0000022_1A0000022_0000002_PHYSICAL
0176-JK-3388634_0000023.pdf
0176-JK-3388634_0000023_1A0000023_0000001.pdf
0176-JK-3388634_0000023_1A0000023_0000002.pdf
0176-JK-3388634_0000023_1A0000023_0000003.pdf
0176-JK-3388634_0000027_Redacted.pdf
0176-JK-3388634_0000027_Import.pdf
0176-JK-3388634_0000028.pdf
The folder entitled: 0176-JK-3388634_0000028_1A0000025_0000001.mp4
0176-JK-3388634_0000030.pdf
0176-JK-3388634_0000031.pdf
The folder entitled: 0176-JK-3388634_0000031_1A0000027_0000001_PHYSICAL
0176-JK-3388634-GJ_0000001.pdf
0176-JK-3388634-GJ_0000002.pdf
0176-JK-3388634-GJ_0000002_1A0000002_0000001.pdf
0176-JK-3388634-GJ_0000003.pdf
0176-JK-3388634-GJ_0000003_1A0000003_0000001.pdf
0176-JK-3388634-GJ_0000003_1A0000003_0000003.pdf
0176-JK-3388634-GJ_0000004.pdf
0176-JK-3388634-GJ_0000004_1A0000004_0000001.pdf
0176-JK-3388634-GJ_0000004_1A0000004_0000002.pdf
0176-JK-3388634-GJ_0000005.pdf
0176-JK-3388634-GJ_0000005_1A0000005_0000001.rtf
0176-JK-3388634-GJ_0000005_1A0000005_0000002.pdf
0176-JK-3388634-GJ_0000005_1A0000005_0000003.tif
0176-JK-3388634-GJ_0000005_1A0000005_0000004.xlsx
0176-JK-3388634-GJ_0000005_1A0000005_0000005.rtf
0176-JK-3388634-GJ_0000005_1A0000005_0000006.rtf
0176-JK-3388634-GJ_0000006.pdf
0176-JK-3388634-GJ_0000006_1A0000006_0000002.xlsx



                                  5
